Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 23, 1992, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2Vi to 5 years, unanimously affirmed.
The police had reasonable suspicion to believe that defendant had committed a crime when they saw him running down the street being chased by several people yelling "stop him” (People v Arthur, 209 AD2d 175). Appropriate force was used at first to halt defendant’s flight and then to restrain him as he began to flail his arms (see, supra; cf., People v Acevedo, 179 AD2d 465, 465-466, Iv denied 79 NY2d 996). No arrest nor search was made until the complainant caught up to the officers and identified defendant as the person who had just robbed him. Concur—Murphy, P. J., Ellerin, Rubin, Tom and Mazzarelli, JJ.